Citation Nr: 0422867	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-36 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 
2001 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Eligibility for Dependant's Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of eligibility for Dependant's Educational 
Assistance under 38 U.S.C. chapter 35 is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.  The veteran filed his claim of entitlement to service 
connection for PTSD on October 30, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 30, 
2001 for a grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The October 2003 Statement of the Case (SOC) and the December 
2003 Supplemental Statement of the Case (SSOC), advised the 
veteran of the laws and regulations pertaining to his claim.  
This document informed the veteran of the evidence of record 
and explained the reasons and bases for denial.  The veteran 
was specifically informed that his claim for an effective 
date earlier than October 30, 2001 for entitlement to service 
connection for PTSD was being denied because that was the 
date of the claim and the laws and regulations do not allow 
for an earlier date.  The SOC made it clear to the veteran 
that in order to prevail on his claim, he would have needed 
to present evidence that the October 30, 2001 date was 
incorrect and that some earlier date was the actual date of 
claim.  

The RO sent a letter dated in November 2001 that told the 
veteran about the VCAA and informed him what evidence the RO 
would obtain and what he needed to do.  This letter was 
specifically in reference to the claim for service connection 
for PTSD rather than for the issue of an earlier effective 
date.  The veteran has not been sent a specific VCAA letter 
relating to his earlier effective date claim, but he has been 
informed of what would be necessary to prevail on such a 
claim, and in any event there is no requirement that the RO 
send a separate VCAA letter on the increased rating issue 
when it arises in the midst of another appeal.  See, 
VAOPGCPREC 8-2003.  The RO obtained service medical records, 
VA treatment records, private treatment notes, and provided a 
VA examination in August 2002.  The veteran has not indicated 
that there is any other evidence available, and more than one 
year has passed since he was notified of what he needed to do 
for his claim to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in November 2001, which was 
prior to the September 2002 rating decision awarding service 
connection for PTSD and prior to the October 2003 SOC that 
denied an earlier effective date.  Therefore, VA has complied 
with the requirements of Pelegrini with respect to the timing 
of the initial VCAA notice.


II.  Effective Date.

With regard to claims for compensation VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore, unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(1) provides otherwise by stating that the 
effective date of an award of disability compensation will be 
the day following the date of discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  The regulations provide the 
same, that the effective date of a claim for disability 
compensation shall be the day following release from active 
service if the claim is received within one year after 
separation from service; otherwise date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2003).  

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2003); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2003).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2003).  There is 
record of treatment prior to the date of the claim that would 
constitute an informal claim for service connection for PTSD.

The record reflects that on October 30, 2001, the RO received 
a copy of an application for compensation, which was dated 
October 24, 2001.  This was accompanied by some service 
records.  The regulations specifically provide that the 
effective date of a claim for compensation will be the date 
of receipt of claim, which in this case is October 30, 2001.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  
This date is more than a year after his release from active 
duty.  Therefore, based on the law and regulations, the 
earliest effective date that can be assigned is the date of 
claim, October 30, 2001.  Id.  The Board notes the veteran's 
assertion that he should be entitled to service connection 
from the date of his release from service.  Although 
sympathetic to this claim, the Board cannot grant an 
effective date earlier than the date the claim was received.  
There is nothing in the record to suggest that VA actually 
received a claim earlier than October 30, 2001.  The law and 
the regulations are controlling in this case.  Sabonis, 6 
Vet. App. 426.  Therefore, the Board finds that the criteria 
for assignment of an effective date earlier than October 30, 
2001 for the grant of service connection for PTSD are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).

ORDER

Entitlement to an effective date earlier than October 30, 
2001 for the grant of service connection for PTSD, is denied.


REMAND

As indicated above, the Board notes that a significant change 
in the law occurred when, on November 9, 2000, the President 
signed into law the VCAA.  38 U.S.C.A. § 5100 et seq. (West 
2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  Specifically, the RO should inform 
the veteran of what is necessary for his claim for 
eligibility for Dependant's Educational Assistance under 
38 U.S.C. chapter 35 to be granted, as well as ensure that 
all other appropriate actions under the VCAA have been taken.  
The RO should specifically inform the veteran what actions it 
will take, what actions the veteran needs to take and should 
also inform him that he should submit all available evidence.  

Eligibility for Dependant's Educational Assistance under 
38 U.S.C. chapter 35 will be established if the veteran 
suffers from a "total disability permanent in nature".  
38 U.S.C.A. § 3500 (West 2002).  The term "total disability 
permanent in nature" means any disability rated total for 
purposes of disability compensation, which is based upon an 
impairment reasonably certain to continue throughout the life 
of the disabled person.  38 U.S.C.A. § 3501 (a)(8) (West 
2002).  VA regulations state that permanence total disability 
will be taken to exist when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 3.340(b) (2003).

The record indicates that the veteran is receiving ongoing 
treatment at Ridgeview Resources for Living from Dr. 
Christopher Hebb, Ph.D.  The RO should obtain all available 
treatment records from Ridgeview Resources for Living.

Additionally, there is no medical opinion in the claims 
folder addressing the question of the permanent nature of the 
veteran's current level of disability due to PTSD.  The Court 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  The RO should provide the veteran with a 
psychiatric examination to determine the extent of his 
current disability due to PTSD and to obtain an opinion as to 
whether the veteran's current level of disability due to PTSD 
is reasonably certain to continue throughout the life of the 
veteran.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for 
eligibility for Dependant's Educational 
Assistance under 38 U.S.C. chapter 35 to 
be granted, what evidence he must obtain 
and what evidence the RO will obtain, as 
well as informing him of the need to 
submit all available evidence that 
corroborates his claim.  

2.  The RO should obtain all available 
treatment records from Ridgeview 
Resources for Living, 240 West Tyrone 
Road, Oak Ridge, TN 37830.  If no records 
are available, the RO should obtain 
written confirmation of that fact.

3.  The RO should arrange for the veteran 
to be afforded a VA psychiatric 
examination to determine the extent of 
his disability due to PTSD.  All 
necessary testing should be conducted.  
The examiner should review the claims 
folder before the examination 
specifically  including the report of the 
August 2002 VA examination and any 
treatment records obtained from Ridgeview 
Resources for Living.  The examiner is 
requested to offer an opinion as to 
whether the veteran's current level of 
disability due to PTSD is permanent in 
that it is reasonably certain to continue 
throughout the life of the veteran.  The 
examiner should provide a complete 
rationale for any opinion offered. 

4.  Following the above, the RO should 
then readjudicate the veteran's claim for 
eligibility for Dependant's Educational 
Assistance under 38 U.S.C. chapter 35, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



